Citation Nr: 0412780	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  00-02 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Hodgkin's disease, 
to include as a result of exposure to herbicides.  

2.  Entitlement to service connection for cervical strain.  

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the benefits sought on appeal.  

A review of the claims folder reveals that the issues of 
entitlement to service connection for cervical strain, a low 
back disability, and a right knee disability require 
additional development.  Accordingly, these claims are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., and will be addressed in the REMAND 
section of this decision below.  VA will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran served in the United States Air Force from 
June 1972 to May 1976, service that did not include 
activities in the Republic of Vietnam.  

3.  The veteran did not serve in any area where Agent Orange 
was used.  

4.  There is no competent evidence to show that the veteran's 
Hodgkin's disease was present in service or until a number of 
years thereafter.  

5.  The veteran's Hodgkin's disease is not medically linked 
to his period of active service or to exposure to herbicides 
used in the Republic of Vietnam during his period of service.  


CONCLUSION OF LAW

Hodgkin's disease was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and a supplemental 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for service 
connection for Hodgkin's disease and of his and VA's 
respective obligations to obtain different types of evidence.  
Identified relevant medical records have been obtained, and 
VA examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that only after the initial rating decision 
denying the claim did the RO provide notice of the veteran's 
rights and responsibilities under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096.  However, this appeal with respect to the specific 
claim under consideration has been extensively developed and 
is ripe for decision.  The Board is of the opinion that no 
useful purpose would be served by remanding the case to the 
RO for a de novo adjudication of the claim herein addressed 
in an effort to redress the fact that the timing of the 
notice did not follow the precise sequence suggested by the 
provisions of the VCAA.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Remanding the case for this purpose would 
exalt form over substance without any true benefit accruing 
to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board notes that although the Court in Pelegrini 
indicated that the VCAA and its implementing regulations 
require that VA request that the claimant provide any 
evidence in his or her possession that pertained to the 
claim, a VA General Counsel Precedent Opinion rendered in 
February 2004 held that 38 U.S.C. § 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  When a veteran seeks 
service connection for a disability, due consideration shall 
be given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  With regard to 
disabilities a veteran attributes to exposure to Agent 
Orange, the law provides that for veterans who served in the 
Republic of Vietnam during the period beginning on January 
9, 1962, and ending May 7, 1975, service connection may be 
presumed for certain diseases set forth in the statute and 
regulations that become manifest within a particular period, 
if any such period is prescribed.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran is found to have been exposed or is presumed to 
have been exposed to a herbicide agent during active service 
in the Republic of Vietnam, Hodgkin's disease, among other 
specified diseases, shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. 
§ 3.309(e).  There is no prescriptive period for Hodgkin's 
disease if a veteran was exposed or presumed to have been 
exposed to Agent Orange; otherwise, it must be shown to have 
been manifested to a degree of 10 percent within a year of 
discharge from service for entitlement to service connection 
to be granted on a presumptive basis.  See 38 C.F.R. 
§ 3.307(a)(3) and (6)(ii).  

The veteran served in the United States Air Force from June 
1972 to May 1976, but did not perform any activities in the 
Republic of Vietnam.  He contends that he was exposed to 
Agent Orange during his service in Thailand from September 
1973 to April 1974 when he came into contact with aircraft 
that carried Agent Orange to Vietnam.  The veteran's service 
in Thailand is his only foreign service, and there is no 
evidence of Agent Orange having been used in that country or 
in any other area in which the veteran performed his active 
duty service.  

The veteran's service medical records do not reflect any 
findings or treatment of Hodgkin's disease, and there is no 
medical evidence of Hodgkin's disease being diagnosed prior 
to the veteran's period of service.  Although the veteran 
contends that he developed knots in his neck during service 
that were later determined to be a manifestation of Hodgkin's 
disease, neither his service medical records nor his post 
service treatment records suggest that Hodgkin's disease was 
manifested until years following his separation from service.  
When privately hospitalized in April 1989, the veteran 
complained of a six-month history of a 55-60 pound weight 
loss, anorexia, fever, chills, and night sweats.  He also 
reported that he had noted large nodules on his neck that 
waxed and waned in size and that had been present for the 
previous 10 years.  A cervical node biopsy during 
hospitalization revealed Hodgkin's disease of mixed 
cellularity type.  The pertinent diagnosis on discharge was 
Hodgkin's disease, Stage III B, mixed cellularity.  

The veteran has participated in treatment for Hodgkin's 
disease since the initial diagnosis, but he has not obtained 
a medical opinion linking the disability to his period of 
service or the alleged exposure to Agent Orange.  A VA 
examination report dated in October 1997 includes a diagnosis 
of Hodgkin's disease.  

The veteran testified before the Board in June 2003 that he 
did not perform any duties in the Republic of Vietnam during 
his period of service and believed that his exposure to the 
herbicide happened either when he was working on aircraft 
that carried Agent Orange to Vietnam or when he was exposed 
to the water in Thailand.  His representative stated that 
materials had been obtained showing that barrels of Agent 
Orange had been recovered from a base in Thailand, but not 
the one at which the veteran was stationed.  It was noted 
that these materials would be submitted, but the record does 
not show that they were in fact submitted by either the 
veteran or his representative.  The record contains no 
evidence of the veteran having served at a location where 
Agent Orange was used or found in any form.  

Given the evidence of record, the Board finds that the 
veteran did not serve in the Republic of Vietnam or in any 
other area where Agent Orange was used.  As such, he is not 
entitled to the presumption of exposure to that herbicide.  
As a consequence, in order for service connection to be 
warranted, it must be shown that the veteran's current 
disability began during service or was manifested to a degree 
of 10 percent within a year of his separation from service in 
May 1976.  

The record shows that the veteran has Hodgkin's disease; 
however, the record also demonstrates that the earliest 
documentation of the presence of this disease is dated in 
1989.  Although the veteran asserts that he had knots in his 
neck that were later determined to be manifestations of 
Hodgkin's disease, there is no medical opinion showing the 
presence of Hodgkin's disease in service or to a compensable 
degree in the first post service year.  The veteran as a 
layperson is not competent to establish a relationship 
between undocumented complaints during service and a current 
disability.  See Stadin v. Brown, 8 Vet. App. 280, 284 
(1995), and cases cited therein.  The veteran has offered no 
medical opinion indicating when a Stage III B Hodgkin's 
disease, first diagnosed in April 1989, would likely have 
begun or have been first manifested.  Accordingly, the Board 
finds that a presumption of inservice incurrence is not for 
application under 38 C.F.R. § 3.307, as the current 
disability is not shown to have been manifested within a year 
of separation from service.  

It therefore follows that the only remaining question is 
whether the veteran's Hodgkin's disease may be service 
connected on a direct incurrence basis.  The Board notes at 
this juncture that it is a basic principle in the 
adjudication of service connection claims that a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2003); see also Davis v. West, 13 Vet. App. 178, 185 
(1999) (any medical nexus between the veteran's inservice 
radiation exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure).  Accordingly, in order to find 
service connection on a direct incurrence basis, there must 
be medical evidence that the veteran's Hodgkin's disease had 
its origin in service or as a consequence of service.  The 
medical evidence of record does not show either.  
Specifically, the medical evidence shows that the veteran was 
diagnosed as having Hodgkin's disease more than ten years 
after his discharge from service, and the Hodgkin's disease 
has not been medically linked to his period of service in any 
way.  As noted above, the veteran's statements of opinion are 
insufficient to establish a relationship between current 
disability and a period of service.  Consequently, the 
veteran's claim of entitlement to service connection for 
Hodgkin's disease, to include as a result of exposure to 
Agent Orange, must be denied.  The evidence is not so evenly 
balanced as to raise doubt concerning any material issue.  
38 U.S.C.A. § 5107(b).  



ORDER

Service connection for Hodgkin's disease, to include as a 
result of exposure to Agent Orange, is denied.  


REMAND

The record reflects that the veteran submitted his claim of 
entitlement to service connection for neck, back and knee 
disabilities in January 1999.  His claims were initially 
denied as not well grounded, a concept eliminated by the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, in November 
2000.  As a consequence, the veteran's claims were 
reconsidered under the provisions of the VCAA in a rating 
decision dated in February 2003.  The RO advised the veteran 
of his rights and responsibilities under the VCAA prior to 
its merits decision in a November 2002 letter that spoke only 
to his right knee claim and the claim addressed above in this 
decision.  For some reason, it did not mention the veteran's 
claims of entitlement to service connection for neck and back 
disabilities.  

The veteran's service medical records reveal that he was 
treated for neck and back pain following a motor vehicle 
accident during service in April 1973.  X-rays were negative, 
and diagnostic impressions of cervical strain and muscular 
strain were rendered.  The veteran was given a profile to 
limit his lifting and other strenuous activities and 
participated in physical therapy for muscle strengthening.  
Additionally, the veteran was treated in December 1975 for 
the sudden onset of right knee pain when getting out of his 
bunk.  He was assessed as having possible traumatic 
tendonitis of the intrapatellar tendon.  A separation 
examination, if conducted, is not of record.  

Post service treatment records include complaints of neck, 
back and right knee pain beginning in the 1990's, but the 
veteran asserts that he has experienced pain in his neck and 
upper extremities, low back, and right knee since his 
discharge from service and that he did not seek treatment 
until the pain became very severe.  He relates his current 
complaints to his inservice injuries sustained in a motor 
vehicle accident and initial occurrence of right knee pain.  
The record does not include a medical opinion as to the 
etiology of the veteran's musculoskeletal complaints, and he 
has not been afforded a VA examination to determine the 
nature of his current complaints.  

Therefore, this matter is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A with respect to each 
issue on appeal.  All new evidence or 
arguments must be associated with the 
veteran's claims folder.  

2.  After obtaining any relevant records 
identified by the veteran, the RO should 
schedule the veteran for a VA examination 
to determine the nature and etiology of 
his complaints of neck pain, low back 
pain, and right knee pain and limitation.  
The examiner is asked to review the 
claims folder and specifically comment on 
the treatment received during service for 
neck, back and right knee complaints.  
The examiner is also asked to state 
whether it is at least as likely as not 
(that is, whether there is a 50 percent 
probability) that any currently diagnosed 
neck, back or knee disability is a result 
of active service.  All opinions should 
be supported by a rationale.  

3.  When the development requested has 
been completed, the appeal should again 
be reviewed by the RO.  If the benefits 
sought are not granted to the 
satisfaction of the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development of the evidence.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
is free to submit any additional evidence or argument he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	WILLIAM W. BERG
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



